FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YANG LIU,                                        No. 08-70539

               Petitioner,                       Agency No. A075-607-691

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Yang Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Iturribarria v. INS, 321 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Liu’s motion to reopen as

time- and number-barred because it was Liu’s second motion to reopen and it was

filed over three years after the BIA’s final order of removal, see 8 U.S.C.

§ 1229a(c)(7)(A)-(C) (motion to reopen normally limited to one and must be filed

within 90 days of final order of removal), and Liu did not show he was entitled to

equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing motion to

reopen can be equitably tolled “when petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence”).

      We lack jurisdiction to review the BIA’s February 20, 2007, order denying

Liu’s first motion to reopen because he did not timely petition for review of that

decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       08-70539